      CASE 0:20-cr-00126-ADM-DTS Document 30 Filed 07/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,

               Plaintiff,

       v.                                                     ORDER DENYING
                                                              MOTION TO AMEND
Thomas Fumbah Acquoi, Jr.,                                    Criminal No. 20-126(1) ADM/DTS

            Defendant.
______________________________________________________________________________

Ruth S. Shnider, Assistant United States Attorney, United States Attorney’s Office, Minneapolis,
MN, on behalf of Plaintiff.

F. Clayton Tyler, Esq., F. Clayton Tyler, P.A., Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Thomas Fumbah Acquoi’s (“Acquoi”) Motion to Amend Order for Detention [Docket

No. 22]. Acquoi moves for amendment of Magistrate Judge Hildy Bowbeer’s July 6, 2020 Order

of Detention [Docket No. 20] (“Detention Order”) so that he may be permitted to return to the

custody of the Minnesota Commissioner of Corrections during the pendency of his federal case.

The Government opposes the Motion. Acquoi has informed the Court that no hearing is required

to resolve his Motion.

       Under 18 U.S.C. § 3145(b), a person “ ordered detained by a magistrate judge . . . may

file, with the court having original jurisdiction over the offense, a motion for revocation or

amendment of the order. The motion shall be determined promptly.” In considering a motion to

amend a magistrate judge’s detention order, the district court conducts a de novo review. United

States v. Maull, 773 F.2d 1479, 1481 (8th Cir.1985).
      CASE 0:20-cr-00126-ADM-DTS Document 30 Filed 07/20/20 Page 2 of 2




       Acquoi had been serving a state court sentence at the Minnesota Corrections Facility in

Stillwater, Minnesota, when he was taken out of state custody and placed in federal custody at

the Sherburne County Jail to face the charges in this case. Acquoi requests that the Detention

Order be amended to allow him to return to state prison in Stillwater while his federal case is

pending so that he can participate in chemical dependency treatment and programming. Acquoi

admits that he has failed to comply with past drug treatment programs while in state custody.

The Government argues that Acquoi’s interests are outweighed by the increased health risks and

logistical challenges posed by transporting Acquoi to and from Stillwater for in-person hearings

during the COVID-19 pandemic.

       Upon conducting a de novo review, the Court agrees with the Detention Order’s

reasoning and conclusion that Acquoi should remain detained in federal custody due to the

uncertainties of when in-person hearings will resume and the logistical and safety challenges

involved in transporting Acquoi to and from Stillwater for such hearings.

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Thomas Fumbah Acquoi’s Motion to Amend Order for

Detention [Docket No. 22] is DENIED.

                                                     BY THE COURT:



                                                         s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT COURT

Dated: July 20, 2020




                                                 2
